Carley, Judge,
concurring specially.
While I concur in the result reached by the majority, I do so for a reason different from that set forth in the majority opinion. The sole contention of the appellant in this case is that he, as guarantor, should not be liable for the amount which the lessee agreed to pay appellee because there was no consideration supporting the lessee’s agreement. The basis for appellant’s argument is that the obligation to pay said sum is, as a matter of law, imposed upon appellee-lessor. Appellant’s position is without merit because “where parties enter into an agreement, compromising and settling a claim about which there is a bona fide dispute, they are bound by such agreement even though it thereafter appears that the contentions of one of them [were] without foundation in law.” (Emphasis supplied.) Hume v. Davison-Paxon Co., 57 Ga. App. 289, 292 (195 SE 318) (1938).